Exhibit 10.1

 

GLOBAL EAGLE ENTERTAINMENT INC.
AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT NOTICE

 

Global Eagle Entertainment Inc., a Delaware corporation (the “Company”),
pursuant to its Amended and Restated 2013 Equity Incentive Plan (as amended from
time to time, the “Plan”), hereby grants to the participant (the “Participant”)
identified in this grant notice (this “Grant Notice”) an award (the “Award”)
consisting of up to a maximum number of performance-based restricted stock units
(“PSUs”) that may be earned pursuant to the Award, as identified in this Grant
Notice. This Award is subject to achievement of the Performance Goals set forth
in Exhibit A attached to this Grant Notice, as well as all of the other terms
and conditions set forth herein and in the attached Performance-Based Restricted
Stock Unit Award Agreement (the “Agreement”) and in the Plan (collectively, the
“Award Documents”), all of which are incorporated herein in their entirety.
Capitalized terms used but not otherwise defined herein or in the Grant Notice
shall have the meaning ascribed to such terms in the other Award Documents.

 

Participant:

[        ]

 

 

Grant Date:

[        ]

 

 

Performance Period:

[October [  ], 2016] to [October [  ], 2019]

 

 

Maximum number of PSUs:

[     ] PSUs (equal to 150% of the Target PSUs)

 

 

Target PSUs

[     ] PSUs

 

 

Vesting Date:

Subject to achievement of the Performance Goals and continuous employment
through the Vesting Date (except as otherwise provided in this Grant Notice and
the other Award Documents), the PSUs will cliff-vest on [October [  ], 2019].

 

1.     Performance Goals.  This Award shall vest with respect to its Performance
Goals based on the Company’s percentile rank of total shareholder return (“TSR”)
among a group of comparator companies (the “Comparison Group”), as set forth
on Exhibit A (the “TSR Goals”), as measured over the Performance Period. The
Company’s actual performance against the TSR Goals for the Performance Period
must be certified by the Committee for any portion of this Award to be eligible
to vest. The Committee will certify the results of the TSR Goals as soon as
reasonably possible (the date of such certification, the “Certification Date”)
after the end of the Performance Period.

 

2.     Service-Based Vesting Conditions.  Except as otherwise provided in this
Grant Notice and the Agreement, any portion of this Award that is eligible to
vest will be subject to continuous service through the Vesting Date.  Any
portion of this Award that is not eligible to vest will terminate (for no
consideration) as of the Certification Date.  Notwithstanding the foregoing, set
forth in this Grant Notice are certain circumstances in which the Participant
may vest in the Award before the originally scheduled Vesting Date.

 

--------------------------------------------------------------------------------


 

3.              Provisions for Termination of Employment.

 

(a)           Death or Disability. If the Participant’s employment with the
Global Eagle Companies terminates due to the Participant’s death or Disability,
the number of PSUs that would have vested on the Vesting Date if the Participant
had continued his or her employment through the Vesting Date, based on the
actual level of achievement of the TSR Goals, as certified by the Committee, for
the full Performance Period, shall vest with respect to the service-based
condition of the Award as of the date on which the Participant is determined to
be Disabled or the date of the Participant’s death. The Shares underlying the
PSUs that are deemed vested in accordance with this Section 3(a) shall be
distributed at the same time as earned PSUs are distributed to other
Participants after the Vesting Date; provided, that if a Change of Control
occurs prior to the Vesting Date, then such Shares payable to the Participant
under this Section 3(b) shall be settled on the effective date of the Change of
Control or as soon as reasonably possible thereafter, and in no event later than
the thirtieth (30th) day following such Change of Control.

 

(b)           Termination of Employment by the Company Without Cause or for Good
Reason.  In the event of the termination of the Participant’s employment by the
Company without Cause or by the Participant for Good Reason before the Vesting
Date, subject to the Participant’s execution, delivery and non-revocation of the
general release described below (the “General Release”) and the Participant’s
satisfaction of the restrictive conditions described in Section 4 below, the
Participant will be eligible to earn a pro rata portion of this Award based on
(i) (A) the number of full months since the first day of the Performance Period
during which the Participant was employed, (B) divided by the number of months
in the full Performance Period, multiplied by (ii) the number of PSUs that would
have vested on the Vesting Date if the Participant had continued his or her
employment through the Vesting Date, based on the actual level of achievement of
the TSR Goals, as certified by the Committee, for the Performance Period. Shares
in respect of the PSUs that vest in accordance with this Section 3(b) shall be
distributed to the Participant at the same time as to other Participants after
the Vesting Date; provided, that if a Change of Control occurs prior to the
Vesting Date, then such Shares payable to the Participant under this
Section 3(b) shall be settled on the effective date of the Change of Control or
as soon as reasonably possible thereafter, and in no event later than the
thirtieth (30th) day following such Change of Control. Notwithstanding the
foregoing, as a condition precedent to any obligation of the Company to deliver
any Shares to the Participant in respect of any PSUs that vest in accordance
with this Section 3(b), the Participant shall be required to deliver to the
Company a valid, executed General Release in a customary form provided by the
Company, and shall not revoke such General Release prior to the expiration of
any revocation rights afforded to the Participant under applicable law. If the
time period to execute and/or revoke the Release spans two (2) calendar years,
then, notwithstanding anything contained herein to the contrary, Shares to be
distributed to the Participant pursuant to this Section 3(b) shall not be
distributed until the latest of (x) the first (1st) business day in the second
(2nd) calendar year, (y) the expiration of the revocation period set forth in
the General Release or (z) the normal settlement date for such vested PSUs.

 

(c)           Termination of Employment Other than by the Company Without Cause,

 

C-2

--------------------------------------------------------------------------------


 

by the Participant for Good Reason or due to Death or Disability. If the
Participant ceases to be employed by the Global Eagle Companies for any reason
(including a voluntary resignation) other than termination by the Company
without Cause or by the Participant for Good Reason or the Participant’s death
or Disability, all unvested PSUs will be automatically forfeited as of the date
of termination.

(d)           Definition of Good Reason. For purposes of this Award, “Good
Reason” means, without the Participant’s consent, (i) a material adverse change
in the Participant’s duties or responsibilities (such that the compensation paid
to the Participant would not continue to be deemed rational based on the
Participant’s revised duties or responsibilities); (ii) a reduction of more than
twenty percent (20%) in the Participant’s base salary as in effect for the
twelve (12) month period immediately prior to such reduction, other than in
connection with an across-the-board reduction of the base salaries of
similarly-situated employees or due to changes in the Participant’s duties and
responsibilities with the Participant’s consent; (iii) a reduction of more than
twenty percent (20%) in the Participant’s annual target bonus as in effect
immediately prior to such reduction or the Participant becoming ineligible to
participate in bonus plans applicable to similarly-situated employees, other
than in connection with an across-the-board reduction of the annual target
bonuses of similarly-situated employees or due to changes in the Participant’s
duties and responsibilities with the Participant’s consent; or (iv) a change in
the Participant’s principal place of work to a location of more than 50 miles in
each direction from the Participant’s principal place of work immediately prior
to such change in location; provided, that such change increases the
Participant’s commute from the Participant’s principal residence by more than 50
miles in each direction and more than three (3) times per week on average,
excluding travel reasonably required in the performance of the Participant’s
duties; provided, that, in the case of each of clauses (i) through (iv), such
event shall constitute “Good Reason” only if (x) the Participant provides notice
to the Company within ninety (90) days of the initial existence of the facts or
circumstances constituting such event, (y) the Company fails to cure such facts
or circumstances within thirty (30) days after receipt of such notice and
(z) the Participant terminates his or her employment no later than thirty (30)
days after the expiration of such cure period (after which the event shall be
deemed waived by the Participant if his or her right to resign for Good Reason
has not been exercised).

 

4.     Restrictive Conditions.  Notwithstanding anything to the contrary in this
Grant Notice or the other Award Documents, to the extent permitted by applicable
law, as a condition precedent to the receipt of any Shares or other payments
under Section 3(b) in connection with the Participant’s termination of
employment without Cause or for Good Reason, the Participant, in order to
receive any Shares or other payments pursuant to Section 3(b), must have
complied with the restrictive conditions precedent to receipt thereof, as set
forth on Exhibit B attached to this Grant Notice, through and including the
Vesting Date. Prior to the receipt of any such Shares or other payments pursuant
to Section 3(b), the Participant must certify (in writing) to the Company his or
her compliance with such conditions. For the avoidance of doubt, the restrictive
conditions set forth on Exhibit B shall apply in addition to (and shall not be
limited by the provisions of) any other non-competition, non-pooling,
non-solicitation, confidentiality, non-disparagement or similar covenants or
conditions to which the Participant is a party with the Company or any
Subsidiary or Affiliate thereof (collectively, the “Global Eagle Companies”).

 

C-3

--------------------------------------------------------------------------------


 

5.              Provisions Upon a Change of Control.

 

(a)           Determination of Achievement of Performance Goals in the Event of
a Change of Control. In the event of a Change of Control before the Vesting
Date, the level of achievement of the TSR Goals will be based on the actual
level of achievement of the TSR Goals determined as of the effective date of the
Change of Control, as certified by the Committee (the “CoC Achievement Level”).
The Company’s ending stock price (for purposes of calculating the Company’s TSR)
will be the closing price of the Company’s Shares on the effective date of the
Change of Control, as adjusted for changes in capital structure, and the ending
stock price of the Comparison Companies shall be the average closing price of a
share of common stock of a Comparison Company over the over the twenty (20)
trading days prior to the effective date of the Change of Control.

 

(b)           Treatment of Award if Assumed, Converted or Replaced. If, in
connection with a Change of Control, the Award is assumed, converted or replaced
by the surviving corporation (including the Company if the Company is the
surviving corporation) or its parent with equity or equity-based awards in
respect of a publicly-traded security having an equivalent value and vesting
schedule to those applicable to the Award immediately prior to the Change of
Control (determined as if the applicable performance condition was deemed
satisfied with respect to the PSUs that remain subject thereto in accordance
with Section 4(a)), payment in respect of the number of PSUs earned in
accordance with Section 4(a) shall remain subject to the Participant’s
continuous employment through the Vesting Date and be distributed to the
Participant as soon as reasonably possible after the Vesting Date; provided that
the PSUs will vest immediately based on the actual level of achievement of the
TSR Goals determined as of the effective date of the Change of Control in
accordance with the previous paragraph (i) in the event of the Participant’s
termination due to death or Disability at any time following the Change of
Control, or (ii) in the event of the termination of the Participant’s employment
by the Company (or its successor) without Cause or by the Participant for Good
Reason within four (4) months prior to or within twenty-four (24) months
following such Change of Control.  Such PSUs shall be settled as soon as
practicable and in no event later than the thirtieth (30th) day following the
Participant’s termination due to death or Disability or without Cause or for
Good Reason, as applicable.

 

(c)            Treatment of Award if Not Assumed, Converted or Replaced. If the
Award is not assumed, converted or replaced in accordance with Section 4(b), the
service-based vesting conditions as set forth in this Grant Notice will be
deemed satisfied as of immediately prior to the consummation of such Change of
Control at the actual level of achievement of the TSR Goals as of the effective
date of the Change of Control in accordance with Section 4(a), and such vested
PSUs shall be settled as soon as reasonably possible after the Certification
Date, and in no event later than the thirtieth (30th) day following such Change
of Control.

 

6.     Additional Terms / Acknowledgements. The Participant acknowledges receipt
of the Award Documents and the prospectus for the Plan, and understands and
agrees to the terms set forth in the Award Documents. The Participant
acknowledges that, if so determined by the Company in its discretion, the
Participant may be required to accept the Award by electronic means and that
such electronic acceptance constitutes the Participant’s agreement to be bound
by all of the terms and conditions of the Award Documents. By accepting the
Award, the Participant consents to receive any documents related to
participation in the Plan and the Award by

 

C-4

--------------------------------------------------------------------------------


 

electronic delivery and to participate in the Plan through an online or
electronic system established and maintained by the Company or another third
party designated by the Company. The Participant also acknowledges that this
Grant Notice must be returned to the Company (including through electronic
means). The Participant further acknowledges that as of the Grant Date, the
Award Documents set forth the entire understanding between the Participant and
the Company regarding the acquisition of Shares and supersede all prior oral and
written agreements on that subject with the exception of the following
agreements only, if any: [               ].

 

ATTACHMENTS:         I.      Exhibit A attached hereto (TSR Performance Goals)

II.    Exhibit B attached hereto (Restrictive Conditions)

III.   Performance-Based Restricted Stock Unit Award Agreement

IV.          Global Eagle Entertainment Inc. Amended and Restated 2013 Equity
Incentive Plan

 

The undersigned hereby acknowledges, accepts, and agrees to all terms and
provisions of the foregoing Grant Notice (including Exhibit A and Exhibit B
attached hereto), the Performance-Based Restricted Stock Unit Award Agreement
and the Amended and Restated 2013 Equity Incentive Plan.

 

 

 

 

Award Recipient

 

 

 

 

 

Date

 

C-5

--------------------------------------------------------------------------------


 

ATTACHMENT I: Exhibit A to Performance-Based Restricted Stock Unit Grant Notice

(TSR Performance Goals)

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO

PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT NOTICE

 

TSR PERFORMANCE GOALS

 

This Award shall vest with respect to its Performance Goals based on the
Company’s percentile rank of TSR among the Comparison Group. The actual number
of Shares, if any, to be issued shall be equal to the number of Target PSUs
multiplied by the TSR Multiplier (as determined below).  The following terms
shall be defined as follows:

 

“Company Percentile Ranking” means the rank (expressed as a percentile) of the
Company TSR relative to the TSRs of each of the companies in the Comparison
Group at the end of the Performance Period.

 

“Comparison Group” means the companies in the Russell 2000 Index, excluding the
Company, if applicable, as of the date immediately preceding the first day of
the Performance Period (each, a “Comparison Company”); provided, however, that a
Comparison Company will be removed from the Comparison Group if, during a
Performance Period, it ceases to have a class of equity securities that is both
registered under the Exchange Act and actively traded on a U.S. public
securities market (unless such cessation of such listing is due to any of the
following circumstances in clauses (i) through (iv) below).  If a Comparison
Company ceases to have a class of equity securities that is both registered
under the Exchange Act and actively traded on a U.S. public securities market
because such company:

 

i.                  files for bankruptcy, reorganization, or liquidation under
any chapter of the U.S. Bankruptcy Code,

 

ii.               is the subject of an involuntary bankruptcy proceeding that is
not dismissed within thirty (30) days,

 

iii.            is the subject of a stockholder-approved plan of liquidation or
dissolution, or

 

iv.           ceases to conduct substantial business operations,

 

then such Comparison Company will remain in the Comparison Group for the
duration of the Performance Period with a TSR of negative one hundred percent
(-100%).

 

“TSR” means the stock price appreciation from the beginning of the Performance
Period to the end of the Performance Period, plus dividends and distributions
made or declared (assuming such dividends or distributions are reinvested in the
common stock of the Company or Comparison Company, as applicable) during such
Performance Period, expressed as a percentage return. For purposes of computing
TSR of the Company and each Comparison Company, the stock price at the beginning
of a Performance Period will be the average closing price of a share of common
stock of the Company or a Comparison Company, as applicable, over the twenty
(20) trading days prior to and including the first day of the respective
Performance Period, and the stock price at the end of the Performance Period
will be the average closing price of a share of common stock of the Company or a
Comparison Company, as applicable, over the twenty (20) trading days prior to
and including the last day of the respective Performance Period.

 

--------------------------------------------------------------------------------


 

The “TSR Multiplier” will be determined in accordance with the chart below:

 

Company Percentile Ranking

 

TSR Multiplier

 

>=80th Percentile

 

150

%

60th Percentile

 

100

%

<=30th Percentile

 

0

%

 

The TSR Multiplier will be linearly interpolated for performance between the
thirtieth (30th) and sixtieth (60th) percentile and between the sixtieth (60th)
and eightieth (80th) percentile, with such percentile ranking rounded to the
nearest tenth of a percentage point.

 

A-2

--------------------------------------------------------------------------------


 

ATTACHMENT II: Exhibit B to Performance-Based Restricted Stock Unit Grant Notice
(Restrictive Conditions)

 

--------------------------------------------------------------------------------


 

EXHIBIT B TO

PERFORMANCE-BASED RESTRICTED STOCK UNIT GRANT NOTICE

 

RESTRICTIVE CONDITIONS

 

To the extent permitted by applicable law, as a condition precedent to the
receipt of any Shares or other payments pursuant to the Award, the Participant,
in order to receive any such Shares or other payments, must have complied with
the following restrictive conditions precedent to receipt thereof, and must
certify (in writing) to the Company his or her compliance with such restrictive
conditions during the Performance Period, as set forth below.

 

1.              Confidentiality. The protection of Confidential Information is
essential for the Global Eagle Companies and employees’ future security. To
protect such Confidential Information, the Participant must not have disclosed
any Confidential Information of the Global Eagle Companies.

 

2.              Restrictions. In order to preserve the Confidential Information,
and to protect the Global Eagle Companies’ proprietary interest in its trade
secrets, and to protect the goodwill of the Global Eagle Companies, and in
consideration of the Shares or other payments pursuant to the Award, the
Participant acknowledges that, for the Performance Period (through and including
the Vesting Date), the Participant must not have, directly or indirectly:
(i) solicited, induced or attempted to induce, on his or her own behalf or on
behalf of any other person or organization, any of the Global Eagle Companies’
clients who the Participant solicited or with whom the Participant substantially
and directly dealt or became acquainted during his or her employment with the
Global Eagle Companies for the purpose of either (a) inducing said client to
terminate, diminish, or materially alter in a manner harmful to the Global Eagle
Companies its relationship with the Global Eagle Companies, or (b) providing, or
offering to provide, Conflicting Services to said client; or (ii) solicited for
employment, hired or attempted to hire, on the Participant’s own behalf or on
behalf of any other person or organization, any of the Global Eagle Companies’
consultants, personnel or employees (or anyone who was a client, consultant,
member of the Global Eagle Companies’ personnel or employee at any time within
the twelve (12) month period immediately preceding the Vesting Date). In
addition, during the Performance Period, the Participant must not have
disparaged, criticized or ridiculed, or otherwise engaged in any conduct that is
injurious to the reputation or interest of the Global Eagle Companies.

 

3.              Definitions. Defined terms used in this Exhibit B and not
otherwise defined in the Award Documents shall have the meaning set forth below:

 

a.              “Confidential Information” means any information, data and
know-how relating to the business of any member of the Global Eagle Companies or
its clients and referral sources that is developed by or disclosed to the
Participant or known by the Participant as a result of his or her relationship
with the Global Eagle Companies (whether constituting a trade secret or not, and
whether or not labeled in writing as “confidential”), including, without
limitation, the following

 

Exhibit B to Performance-Based Restricted Stock Unit Grant Notice

 

--------------------------------------------------------------------------------


 

information: financial information, supply and service information, marketing
information, personnel information, the identity of and information concerning
potential or actual clients, and specialized techniques developed or used by the
Global Eagle Companies. The term “Confidential Information” does not include
information that (i) has become a part of the public domain other than as a
result of its wrongful disclosure, or (ii) is or hereafter becomes lawfully
obtainable from other sources without an obligation of confidentiality. Any
combination of information shall not be deemed within the foregoing exception
merely because individual features are in the public domain if the combination
itself is not in the public domain.

 

b.              “Conflicting Services” means services of any entity (other than
the entities comprising the Global Eagle Companies) that are the same or
substantially similar to those services of the Global Eagle Companies in the
Territory (x) provided by the Participant (directly or indirectly through
others) during the twelve (12) months preceding the Vesting Date, or (y) about
which the Participant acquired Confidential Information or trade secrets during
his or her employment by the Global Eagle Companies.

 

c.               “Territory” means any national, state, provincial, territorial
or other jurisdiction globally in which the Participant performed services for
the Global Eagle Companies at any time during the twelve (12) months prior to
the Vesting Date, including but not limited to any such jurisdiction in which
the Participant, directly or indirectly through others, provided the Global
Eagle Companies’ services to clients or marketed or offered to provide the
Global Eagle Companies’ services.

 

4.              Enforceability.  If any restrictive condition contained herein
is unenforceable with respect to the duration and Territory of the restrictive
condition, then the duration and geographic area of restriction shall be reduced
to the maximum duration and geographic area of restriction deemed legal, valid
and enforceable and that come closest to expressing the intention of the parties
with respect to the restrictive condition, and the restrictive condition shall
be enforceable as so modified.  The Participant agrees that a court with proper
jurisdiction shall be allowed to reduce the restrictive conditions contained
herein to the maximum duration and geographic area of restriction deemed legal,
valid and enforceable.

 

B-2

--------------------------------------------------------------------------------


 

ATTACHMENT III: Performance-Based Restricted Stock Unit Award Agreement

 

--------------------------------------------------------------------------------


 

GLOBAL EAGLE ENTERTAINMENT INC.
AMENDED AND RESTATED 2013 EQUITY INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT

 

1.                                      Grant of PSUs.  Global Eagle
Entertainment Inc., a Delaware corporation (the “Company”), hereby grants to the
participant (the “Participant”) identified in the grant notice (the “Grant
Notice”) to which this Performance-Based Restricted Stock Unit Award Agreement
(this “Agreement”) is attached a performance-based restricted stock unit (“PSU”)
award (this “Award”), pursuant to the Company’s Amended and Restated 2013 Equity
Incentive Plan (as amended from time to time, the “Plan”), consisting of up to
that maximum number of PSUs specified in the Grant Notice. The Award is subject
to the terms and conditions of the Grant Notice (including Exhibit A thereto),
this Agreement and the Plan.  Except where the context otherwise requires, the
term “Company” shall include the parent and all subsidiaries of the Company as
defined in Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as
amended (the “Code”). Capitalized terms used but not otherwise defined herein or
in the Grant Notice shall have the meaning ascribed to such terms in the Plan. 
The terms and provisions of the Plan, as it may be amended from time to time,
are hereby incorporated by reference herein. To the extent that any term of this
Agreement or the Grant Notice conflicts or is otherwise inconsistent with any
term of the Plan, as amended from time to time, the terms of the Plan shall take
precedence and supersede any such conflicting or inconsistent term contained
herein.

 

2.                                      Acceptance and Acknowledgement.  The
Company may, in its sole discretion, choose to deliver any documents related to
participation in the Plan and the Award by electronic means or request the
Participant’s consent to participate in the Plan by electronic means. By signing
(electronically or otherwise) the Grant Notice, the Participant accepts the
Award and agrees to be bound by the terms and conditions of the Grant Notice,
this Agreement, the Plan and any and all conditions established by the Company
in connection with Awards issued under the Plan, and the Participant further
acknowledges and agrees that this Award does not confer any legal or equitable
right (other than those rights constituting the Award itself) against the
Company or any Subsidiary or Affiliate thereof (collectively, the “Global Eagle
Companies”) directly or indirectly, or give rise to any cause of action at law
or in equity against the Global Eagle Companies. The Participant hereby
acknowledges receipt of a copy of the Plan and the prospectus for the Plan. The
Participant acknowledges that there may be adverse tax consequences upon the
vesting or settlement of the Award or disposition of the underlying Shares and
that the Participant has been advised to consult a tax advisor prior to such
vesting, settlement or disposition.

 

3.                                      Vesting Conditions.

 

(a)                                 Performance Goals.  This Award shall vest
with respect to its performance-based vesting conditions based on achievement of
the Performance Goals set forth in the Grant Notice.  The Company’s actual
achievement of such Performance Goals must be certified by the Committee for any
portion of this Award to be eligible to vest.

 

(b)                                 Service-Based Vesting Conditions.  Except as
otherwise provided in the Grant Notice and this Agreement, any portion of
this Award that is eligible to vest will be subject

 

Performance-Based Restricted Stock Unit Award Agreement

 

--------------------------------------------------------------------------------


 

to continuous service through the Vesting Date.  Any portion of this Award that
is not eligible to vest will terminate (for no consideration) as provided in the
Grant Notice.

 

4.                                      Dividend Equivalents. Subject to the
restrictions, limitations and conditions described in the Plan, dividend
equivalents payable on the PSUs will be accrued on the Participant’s behalf at
the time that cash dividends are otherwise paid to owners of Common Stock. 
Accrued dividend equivalent balances will be subject to the same restrictions
and vesting schedule applicable to the PSUs and will be paid to the Participant
with the distribution of the Shares on the Vesting Date (or the next business
day thereafter, if the Vesting Date falls on a weekend or holiday).

 

5.                                      Distribution of Shares Upon Vesting;
Withholding Taxes. Upon the Vesting Date (or the next business day thereafter,
if the Vesting Date falls on a weekend or holiday), the Company will deliver a
number of Shares to the Participant equal to the percentage of the Award that
vested in accordance with the Grant Notice and Sections 3 and 6 of this
Agreement, as applicable. The Participant is personally responsible for the
payment of all taxes related to the distribution of Shares. The Global Eagle
Companies shall have the right (but not the obligation) to deduct from the Award
an amount equal to any income, social, or other taxes of any kind required by
law to be withheld in connection with the settlement of the PSUs or other
securities pursuant to this Agreement. If the distribution of PSUs is subject to
tax withholding, the Company may, but shall not be obligated to, satisfy such
tax withholding requirements by withholding cash and/or a number of Shares with
a market value not less than the amount of such taxes.  If, at the time of
settlement, the Company does not permit the withholding of Shares to pay the
amount of income and employment taxes due in respect of the vested portion of
the Award, then the Participant must pay to the Company an amount in cash
sufficient to satisfy the Company’s tax withholding, or if the Participant has
so elected during an “open window period” under the Company’s securities-trading
policy (as in effect from time to time), then the Participant may elect that the
Company sell the number of Shares sufficient to satisfy such tax withholding
requirements.  Any cash from dividend equivalents remaining after withholding
taxes are paid will be paid in cash to the Participant. If withholding of taxes
is not required, none will be taken and the gross number of Shares will be
distributed.

 

6.                                      Provisions for Termination.  Except as
otherwise provided in the Grant Notice, if the Participant ceases to be employed
by the Global Eagle Companies for any reason (including a voluntary resignation
for any reason or no reason), all unvested PSUs will be automatically forfeited
for no consideration as of the date of termination.

 

7.                                      Non-transferability of PSUs. Prior to
each applicable Vesting Date, this Award is personal and no rights granted
hereunder may be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) nor shall any such rights be subject
to execution, attachment or similar process.  Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of this Award or of such rights
contrary to the provisions hereof, or upon the levy of any attachment or similar
process upon this Award or such rights, this Award and such rights shall, at the
election of the Company, become null, void and of no further force of effect.

 

2

--------------------------------------------------------------------------------


 

8.                                      Forfeiture; Clawback.

 

(a)                                 Notwithstanding anything contained in this
Agreement to the contrary, if during the Participant’s employment or
consultancy, the Participant engages in any activity inimical, contrary or
harmful to the interests of the Global Eagle Companies, including, but not
limited to: (i) violating the Company’s Code of Ethics or Whistleblower Policy
and Procedures, as maintained from time to time, or (ii) disclosing or misusing
any confidential information regarding the Global Eagle Companies (such
activities collectively referred to as “wrongful conduct”), then the PSUs, to
the extent they then remain subject to restriction, shall be forfeited
automatically as of the date on which the Participant first engaged in such
wrongful conduct.

 

(b)                                 By accepting this Agreement, the Participant
consents to and authorizes the Company to require the forfeiture described under
this Section 8. This right to require forfeiture of the Award is in addition to
any other remedies the Company may have against the Participant for breach of
this Agreement.

 

(c)                                  Notwithstanding any other provisions in
this Agreement to the contrary, the Award and any amounts received upon the
settlement of the Award shall be subject to such recovery or deductions as may
be required under any law, government regulation, stock exchange listing
requirement or clawback or similar policy adopted by the Board (as such policy
may be amended from time to time) or as determined by the Board pursuant to such
law, government regulation, stock exchange listing requirement or Board policy.

 

9.                                      No Special Employment or Similar Rights.
Nothing contained in the Plan or this Agreement shall be construed or deemed by
any Person under any circumstances to bind the Global Eagle Companies to
continue the employment or consultancy of the Participant or to limit the
discretion of the Global Eagle Companies to terminate the Participant’s
employment or consultancy at any time, with or without Cause.  The Participant
further acknowledges that this Award is for future services to the Global Eagle
Companies and is not under any circumstances to be considered compensation for
past services.

 

10.                               Rights as a Shareholder. Except as provided in
Section 4 above (regarding dividends), by accepting this Award, the Participant
shall have no rights as a shareholder of the Company in respect of the PSUs,
including any voting rights, unless and until the date on which the PSUs have
vested and the Participant becomes the holder of record of the Shares issuable
upon the vesting of the PSUs on the books and records of the Company, as
maintained by the transfer agent for the Company’s Common Stock.

 

11.                               Adjustments. The number of PSUs subject to
this Award may be adjusted in any manner as contemplated by Section 14 of the
Plan.

 

12.                               Consent to Transfer Personal Data. By
accepting this Award, the Participant voluntarily acknowledges and consents to
the collection, use, processing and transfer of personal data as described
herein. The Participant is not obliged to consent to such collection, use,
processing and transfer of personal data. The Company holds certain personal
information about the Participant, that may include his or her name, home
address and telephone number, fax number, email address, family size, marital
status, sex, beneficiary information, emergency contacts, passport/visa
information, age, language skills, driver’s license information, date of birth,
birth certificate, social security number or other employee identification
number, nationality, C.V. (or resume), wage history, employment references, job
title, employment or

 

3

--------------------------------------------------------------------------------


 

severance contract, current wage and benefit information, personal bank account
number, tax related information, plan or benefit enrollment forms and elections,
option or benefit statements, any Shares or directorships in the Company,
details of all options or any other entitlements to Shares awarded, canceled,
purchased, vested, unvested or outstanding in the Participant’s favor, for the
purpose of managing and administering the Plan (“Data”). The Company and/or its
Subsidiaries or Affiliates will transfer Data amongst themselves as necessary
for the purpose of implementation, administration and management of the
Participant’s participation in the Plan, and the Company may further transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located
throughout the world, including the United States. The Participant authorizes
them to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and the
subsequent holding of Shares on the Participant’s behalf to a broker or other
third party with whom the Participant may elect to deposit any Shares acquired
pursuant to the Plan. The Participant may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Company.

 

13.                               Requirements of Law and Securities Exchange.
The issuance and transfer of Shares of Common Stock pursuant to this Award shall
be subject to compliance by the Company and the Participant with all applicable
requirements of Federal and state securities laws and with all applicable
requirements of any stock exchange on which the Company’s Shares of Common Stock
may be listed. No Shares of Common Stock shall be issued pursuant to this Award
unless and until any then applicable requirements of state or Federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Company and its counsel.

 

14.                               Miscellaneous.

 

(a)                                 Amendment. This Award of PSUs is documented
by the records of the Committee or its delegate, which records shall be the
final determinant of the number of Shares granted and the conditions of this
Agreement. The Committee may amend or modify this Award in any manner to the
extent that the Committee would have had the authority under the Plan initially
to grant such Award, provided that no such amendment or modification shall
materially diminish the Participant’s rights under this Agreement without his or
her consent. Notwithstanding anything in this Agreement or the Plan to the
contrary, this Award may be amended by the Company without the Participant’s
consent, including, but not limited to, modifications to any of the rights
granted to the Participant under this Agreement, at such time and in such manner
as the Company may consider necessary or desirable to reflect changes in law
(including for regulatory, legal and Company requirements relating to “executive
compensation clawbacks”).  Except as in accordance with the two immediately
preceding sentences and Section 14(b), this Agreement may be amended, modified
or supplemented only by an instrument in writing signed (electronically or
manually) by both parties hereto.

 

(b)                                 Discretionary Nature of Plan. By accepting
this Award, the Participant agrees that the granting of the Award is at the
discretion of the Committee and that acceptance of this Award is no guarantee
that future Awards will be granted under the Plan or any other equity incentive
plan maintained from time to time by the Company. The Participant understands
that

 

4

--------------------------------------------------------------------------------


 

the Company may amend, resubmit, alter, change, suspend, cancel, or discontinue
the Plan with respect to future awards at any time without limitation.

 

(c)                                  Entire Agreement. This Agreement, the Grant
Notice and the Plan together constitute the Participant’s and the Company’s
entire understanding with respect to the subject matter hereof and supersede and
void any and all prior agreements or understandings, written or oral, regarding
the subject matter hereof, except as explicitly provided in the Grant Notice.
Notwithstanding the foregoing, to the extent that the Participant has signed any
restrictive covenant agreements with the Company (including, but not limited to,
any confidentiality, intellectual property rights assignment, non-competition,
non-solicitation and non-disparagement agreements), such restrictive covenant
agreements shall remain in full force and effect.  Any restrictive conditions
set forth in the Grant Notice shall apply in addition to (and shall not be
limited by the provisions of) any such other restrictive covenant agreements to
which the Participant may be a party with any of the Global Eagle Companies.

 

(d)                                 Severability. The invalidity or
unenforceability of any provision of the Plan or this Agreement shall not affect
the validity or enforceability of any other provision of the Plan or this
Agreement, and each provision of the Plan and this Agreement shall be severable
and enforceable to the extent permitted by law.

 

(e)                                  Compliance with Section 409A of the Code.
This Agreement is intended to comply with or be exempt from Section 409A of the
Code and shall be construed and interpreted in a manner that is consistent with
the requirements for avoiding additional taxes or penalties under Section 409A
of the Code. Notwithstanding the foregoing, the Company makes no representations
that the payments and benefits provided under this Agreement comply with
Section 409A of the Code and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Participant on account of non-compliance with Section 409A of
the Code. Notwithstanding any provision of this Agreement or the Plan to the
contrary, to the extent that the Committee determines that any portion of the
Award granted hereunder is subject to Section 409A of the Code and fails to
comply with the requirements thereof, the Committee reserves the right to amend,
restructure, terminate or replace such portion of the Award in order to cause it
to either not be subject to Section 409A of the Code or to comply with the
applicable provisions of such Section.

 

(f)                                   No Impact on Other Benefits. The value of
the Award is not part of the Participant’s normal or expected compensation for
purposes of calculating any severance, retirement, welfare, insurance or similar
benefit.

 

(g)                                  Notices. All notices under this Agreement
shall be mailed, delivered by hand, or delivered by electronic means to the
parties pursuant to the contact information for the applicable party set forth
in the records of the Company or any third-party administrator designated by the
Company from time to time to administer the Award, or at such other address as
may be designated in writing by either of the parties to the other party.

 

(h)                                 Governing Law; Jurisdiction. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Delaware, without regard to the principles thereof regarding conflicts of law.
The Participant and the Company agree that all claims in respect of any action
or proceeding arising out of or relating to this Agreement shall be heard or

 

5

--------------------------------------------------------------------------------


 

determined in any state or federal court sitting in Delaware, and the
Participant agrees to submit to the jurisdiction of such courts, to bring all
such actions or proceedings in such courts and to waive any defense of
inconvenient forum to such actions or proceedings. A final judgment in any
action or proceeding so brought shall be conclusive and may be enforced in any
manner provided by law.

 

(i)                                     Interpretations. Any dispute,
disagreement or question that arises under, or as a result of, or in any way
relates to the interpretation, construction or application of the terms of this
Agreement or the Plan will be determined and resolved by the Committee or its
authorized delegate. Such determination or resolution by the Committee or its
authorized delegate will be final, binding and conclusive for all purposes.

 

(j)                                    Successors and Assigns. The Company may
assign any of its rights under this Agreement. Except as otherwise provided
herein, this Agreement will bind and inure to the benefit of the respective
successors and permitted assigns of the parties hereto, whether so expressed or
not.

 

***

 

6

--------------------------------------------------------------------------------


 

ATTACHMENT IV: Global Eagle Entertainment Inc. Amended and Restated 2013 Equity
Incentive Plan

 

[To Be Provided To The Recipient Separately]

 

--------------------------------------------------------------------------------